Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1 is distinguishable from the prior art in that it requires features “generating matching scores by comparing the first features to the second features, wherein each matching score represents a correspondence between one of the first features and one of the second features, and wherein each matching score comprises a distance between the one of the first features and the one of the second features”.
 	Independent claim 14 is distinguishable from the prior art in that it requires features “refining a location of the 3D submap, wherein the refining the location of the 3D submap comprises performing an iterative estimation of the location of the 3D submap until a first distance between corresponding features reaches a predetermined value”.  
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The inclusion of such features, in combination with other features, in the claims renders the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668